Citation Nr: 0520901	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective January 29, 2002.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his May 2002 VA audiology examination, the veteran 
reported that the situations with the greatest difficulty 
included small group conversation, situations with background 
noise, and listening to some voices.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ

500 1000 2000 3000 4000 RIGHT 15 40 40 65 70 LEFT 20 40 40 65 
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the average was 54 dB in the right 
ear and 54 dB in the left ear.

Hearing for both ears was characterized by a mild, sloping to 
moderately severe in the right ear, and severe in the left 
ear, high frequency sensorineural hearing loss.  The word 
recognition scores, in quiet, were considered good for both 
ears.  

A report from Whisper Hearing Centers dated in July 2004 
showed pure tone thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 40 55 55 70 75 LEFT 40 55 55 70 
75.  The speech discrimination in the right ear was noted as 
72 percent and the left ear 64 percent.  Speech reception 
threshold in the right and left ears was not legible.

At his October 2004 RO hearing, the veteran testified that at 
his work he had to do telephone time and could not hear the 
phones.  He indicated that it was still a problem even with 
hearing aids.

At his November 2004 VA audiology examination pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 40 55 65 65 LEFT 25 40 50 65 
65.  Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 94 percent in the left 
ear.  The examiner noted that the average was 56 dB in the 
right ear and 56 dB in the left ear.

The hearing was characterized as a mild sloping to severe 
sensorineural hearing loss bilaterally.  The word recognition 
scores were noted as excellent bilaterally.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated February 2002 and May 2004, the RO notified 
the appellant of the information and evidence not of record 
that is needed, the February 2002 letter was sent when the 
veteran filed his claim for service connection and the May 
2004 letter was sent after the veteran filed for an increase 
in the initial grant of service connection.  The veteran was 
also informed of the information and evidence that the VA 
will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertained to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received the 
veteran's claim, initially for the service-connected claim 
and later for the increased rating claim.  The letters 
informed the appellant of what the evidence must show to 
establish entitlement to the benefit he wanted.  

In the February 2002 and May 2004 letters, the appellant was 
informed that he had 60 days to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the February 2002 letter was sent, the veteran 
underwent a VA audiology examination in May 2002.  A rating 
decision was issued in June 2002.  A Decision Review 
Officer's Decision was issued in September 2003.  After the 
veteran indicated that he wished an initial evaluation in 
excess of 0 percent (noncompensable) for his service 
connected bilateral hearing loss, the RO sent the veteran a 
VCAA notification letter in May 2004 addressing this issue.  
The veteran was afforded a RO hearing and another VA 
audiology examination.  In addition, the veteran submitted a 
private audiological evaluation dated in July 2004.  
Supplemental statements of the case were issued in December 
2004 and February 2005.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.



Criteria

The service connected bilateral hearing loss is an original 
claim placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).  
Service connection is in effect for bilateral sensorineural 
hearing loss with a noncompensable evaluation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2004).

Analysis

It is noted that the audiology report from Whisper Hearing 
Center in July 2004 showed very wide discrepancies than the 
VA audiology reports conducted in May 2002 and November 2004.  
The speech reception threshold in the right and left ears was 
not legible and there was no discussion of the veteran's 
diagnosis, especially considering the wide discrepancy in 
speech discrimination as compared with the May 2002 VA 
examination results.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent VA examination as well as the May 2002 
examination results yields a numerical designation of I for 
the right ear (between 50 and 57 percent puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  The left ear yields a numerical designation 
of I (between 50 and 57 percent puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent, 
under Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's hearing loss compared to similarly situated 
veterans, and the schedular rating, which has been assigned 
adequately, compensates him for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


